Opinion issued December 29, 2011.

In The
Court of
Appeals
For The
First District
of Texas
————————————
NO. 01-11-01080-CV
———————————
IN RE THE SEKUMADE LAW FIRM AND JOHN-BAPTIST SEKUMADE,
Relators

 

 
Original Proceeding on Petition for Writ of Mandamus

 

 
MEMORANDUM OPINION[1]
By petition
for writ of mandamus, relators The Sekumade Law Firm
and John-Baptist Sekumade complain that the trial
judge abused her discretion by awarding certain costs against them, denying
their motion for sanctions, and holding them in contempt for failure to comply
with orders to pay costs. We deny the petition for writ of mandamus. 
All pending
motions are dismissed as moot.
Per Curiam
 
Panel
consists of Justices Higley, Massengale and Brown.




[1]           Relator identifies the underlying
case as Erik Davis v. The Sekumade Law Firm and John-Baptist Sekumade,
Cause No. 2011-16071 in the 295th District Court of Harris County, Texas, the
Honorable Caroline Baker presiding.